Vodafun Limited Consolidated Balance Sheets As of November 30, 2009 and August 31, 2009 Nov. 30, 2009 Aug. 31, 2009 (unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other receivables Total Current Assets Property, plant and equipment, net Intangible Assets & Deferred Charges Total Assets $ $ Current Liabilities Payables and accrued liabilities $ $ Dividend payable Due to related parties (S/T) Income taxes payable Other taxes payable Wages payable Total Current Liabilities Total Liabilities Stockholders' Equity Common stock, $0.00 par value; 50,000 shares authorized, 100 shares issued and outstanding - - Additional paid in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 Vodafun Limited Consolidated Statements of Operations
